.   -




                    THEA~TORNEYGENERAL
                              OlF~EX:AS           :



                                June   18, 1948


        Honorable Lon Alsup
        Executive Secretary-Director
        State Commission for the Blind'~   "
        Land Office Building
        Austin, Texas
                            Opinion NO.   v-609
                            Re: 'Authorityof State Commission
                                 for the Blind to accept land
                                 as a donation; to pay taxes
                                 thereon: to sell; and dlsposi-
                                 tion of proceeds of such sale.
        Dear Sir:
                     Your letter requesting anopinion reads in
        part:
                     "The laws . . . in behalf of the
                State Commission for the Blind permit
                the said ConmIssIon to accept donations.
                Mr. Ben M. Beaver ';. . desires to donate
                to the State Commission for the Blind ap-
                proximately17 acres of land, . .
                     "Mr. Beaver proposes to give a deed
                to this land to said Commlss$.onwith the
                specific agreement that all mineral rlghts~
                are to be reserved to him and his wife un-
                tll their death. Then, such mineral rights
                would become the property of the commission.
                     "In view of the statementmade above,
                please advise this department If it would
                be advisable for this agency to accept this
                donation. Also advise if this land was ac-
                cepted by this agency, if it would be ex-
                em ted from county and,state taxes. If it
                wete not exempted, would this agency be re-
                sponsible for the taxes or would such taxes
                be paid by the Legislature of the State of
                Texas.
                                                       -

Hon. Lon Alsup - Page   2-V-609


    "It is also to be taken into considera-
    tion the fact that if the Commission for
    Blind were to accept this donation of land
    that It is to be used for the development
    of a rural project for blind persons. If
    it Is found over a reasonable period of time
    that such a project is not feasible, then in
    that event, the Commission for the Blind or
    the the State of Texas would be permitted to
    sell such land and the proceeds,of the sale
    of such property would go to the State Com-
    mission for the Blind to be used in develop-
    ing the business enterprisesprogram for the
    blind."
          Sec. 7 of Ii.B. 347,Ch. 241, p. 374,Acts of
1945, 49th Legislature is codlfled as Art. 3207c, Sec.7,
v. c. s., and reads as follows:
          "Gifts. The Director is hereby au-
     thorized and empowered,with the approval
     of the Commission, to accept and use gifts
     made unconditionallyby will or otherwise
     for carrying out the purpose of this Act.
     Gifts made under such conditions as in the
     judgment of the Commission are proper and
     consistentwith the provisions of this Act
     may be so,acceptedand shall be held, in-
     vested, reinvested,and used in accordance
     with the condttlons of the gift."
          It is OUT opinion that "gifts" as used in Article
3207c, Sec. 7, V.C.S., is broad enough to include land.
          Your letter states that this land, if accepted,
would be used for the developmentof a rural project for
blind persons. It Is further noted that the deed re-
serves a life estate in the mineral rights to the grantor
and his wife.
          In our opinion, a reservationof a life estate
in the minerals to the grantor and his wife is "proper
and consistent"with,the provisions of Art. 3207c,V.C.S.
The reservationof the minerals In the land to the gran-
tor and his wife for life may conceivablyinterferewith
the future use of the land for the developmentof a rural
project for the blind, if there is any substantialoil
and gasdevelopment. In such event, however, the land
could be sold without affecting the mineral rights of
Honorable Lon Alsup - Page   3-v-609


the grantor and his wife."    -'
          If the Commlsslonaccepted the donation of
this land, would It be tax exempt?~ The State Com-
mission for the Blind isan Instrumentalityof State
government and possesses only such powers as has
been conferred on it by the Constitutionand Legls-
lature. We do not find any statute or article of
the Constitutionthat permits the,paymentof 'taxes
by the State Colmnissionfor'the Blind; therefore, It
is our opinion that such property interest conveyed
to the said Commission would be exemptfrom Stite~~
and County taxes.
          The question of whether or not such property
could be sold was answered in Attorney General's Opinion
Ho. O-2355 as follows:
          "Your question is answered,'then, by
          determiningthe character of the'grant.
         It is clear that 3.Pit is public money
          it may not be expended except upon a ape- ,
          clfic appropriationmade therefor by the
          Legislature. Sectia.6,   Article VIII,
          Constitutionof Texas; &Combs v. Dallas
          County (CCA; 1940) 136 S. W. (2) 975. On
          the other hand, if the gift constitutesa
          trust fund, and we hold under the specific
          facts given, that It does, It may be ex-
          pended by your Commlsslon as trustee under
          any lawful condltlons Imposed by the donor
          of the grant consistentwith the Com-
          mlsslonts duties under Art; 3207a, V.C.S.
          Such funds have no place in the State
          Treasury and Section 6 of Article VIII
          of the Constitutionhas no application.
          Under such circumstances,moreover, rea-
          aonble prudence would dictate that all
          such moneys received be placed in a pri-
          vate bank account."
          It is to be noted that Section 7 of Article
3207c, V. C. S., authorizes the Director "to accept
and use gifts," but the Commission must first approve
the gift. The conveyanceshould be made to the Di-
rector of the State Commission for the Blind and his
successors In office as trustee. Itis also to be
Hon. Lon Alsup - Page   4 -- v-609


noted that the gifts "shall be held, invested,
reinvested and used in accordancewith the con-
ditions of the gift."

                SUrnY


               The Director of the State
     Commission for the Blind, with the ap-
     proval of the Commission,may act In the
     capacity of a trustee and accept gifts
     of land with mineral rights reserved in
    ~the grantor and his wife for life, and
     the interest in the land that is accepted
     will then be exempt from State and County
     taxes. Such land may be sold and the
     proceeds of the sale held, Invested, re-
     invested and used for vocational rehabil-
     itation of the blind as authorized in Arti-
     ,cle3207c, V. C. S.
                             Yours very truly
                        ATTORNEYGENEML OF TEXAS



                        BY      Robert W. Spence
                                       Assistant
RWS:bt

                        APPROVED